Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The arguments filed December 27, 2021 are directed to newly added limitations to both pending independent claims. In response, Examiner relies on a new combination of art, including newly cited and relied upon Orr et al. 20030086136 as the primary reference. Therefore, the arguments are moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Orr et al. US 20030086136 (“Orr,” newly cited) in view of Kurashige et al US 20140092321 (“Kurashige,” newly cited).
Re 1: Orr teaches (Fig. 1; ¶¶54-67) :
a light source 2 that emits a light beam (Fig. 1; ¶¶54-37: the light is almost certainly  coherent in order to permit interference between different light beams to produce images;
an optical device 3
wherein the optical device comprises a first diffusion region that diffuses the light beam scanned on the optical device by the scanning unit to illuminate a first area, and
a second diffusion region that diffuses the light beam scanned on the optical device by the scanning unit to display predetermined information in a second area (Fig. 1: shown with a plurality of diffusion regions; ¶¶60-63),
wherein the predetermined information is a guidance information (¶¶60-64: teaching any image may be reproduced for the user and images may be said to comprise guidance information in that they visually represent information that may guide a user through a story, an aesthetic experience, or the like).

Orr does not explicitly teach:
a coherent light source that emits a coherent light beam;
a scanning unit that scans the coherent light beam emitted by the coherent light source on the optical device.

Orr’s device almost certainly uses a coherent light source as holograms operate by interfering light beams of different phases; and in order to do so the light beams must be coherent. It is true there are ways of using incoherent sources. Thus, out of an abundance of caution, Examiner relies on Kurashige. Moreover, with regards to a scanning unit, Orr does teach that there are means to vary the position of the incident light (claim 7). Indeed, this is a logical necessity in order to target the entirety of the diffuser.
Kurashige teaches a coherent light source 11 that emits a coherent light beam (¶26); a scanning unit 15 that scans the coherent light beam emitted by the coherent light source 11 on the optical device (Fig. 1; ¶27).

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Orr with Kurashige’s teachings in order to conform to certain form factor constraints or to vary the position of incident light, as well as use a coherent light source in order to easily interfere light.

Re 2: Orr is silent as to whether it comprises a timing control unit that controls an incident timing of the coherent light beam on the optical device or controls an illumination timing in the first area and a display timing in the second area.

Kurashige teaches comprises a timing control unit that controls an incident timing of the coherent light beam on the optical device or controls an illumination timing in the first area and a display timing in the second area (¶¶ 13, 46).
Timing control units are used to selectively activate light sources in order to target the desired color or to help in targeting a particular area.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the disclosed device of Orr and Kurashige with Kurashige’s further teachings in order to target particular colors or locations more precisely.

Re 3
a light source that emits a light beam;
an optical device comprising a first diffusion region that diffuses the light beam to illuminate a first area, and a second diffusion region that diffuses the light beam to display predetermined information in a second area; and
wherein the predetermined information is a guidance display information,
and wherein a light beam emitted from the second diffusion region has a shape of the guidance information.

Orr is silent as to whether a timing control unit that controls a light emission timing at which the coherent light source emits the coherent light so that the coherent light illuminates the first diffusion region and the second diffusion region, an incident timing at which the coherent light from the coherent light source is incident on the first diffusion region and the second diffusion region, or an illumination timing at which the coherent light diffused by the optical device illuminates the first area and the second area.
Orr’s device almost certainly uses a coherent light source as holograms operate by interfering light beams of different phases; and in order to do so the light beams must be coherent. It is true there are ways of using incoherent sources. Thus, out of an abundance of caution, Examiner relies on Kurashige.

Kurashige teaches a timing control unit that controls a light emission timing at which the coherent light source emits the coherent light so that the coherent light illuminates the first diffusion region and the second diffusion region, an incident timing at which the coherent light from the coherent light source is incident on the first diffusion region and the second diffusion region, or an illumination 
Timing control units are used to selectively activate light sources in order to target the desired color or to help in targeting a particular area.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Orr with Kurashige’s further teachings in order to target particular colors or locations more precisely, as well as use a coherent light source to easily interfere light.

Re 4: Orr is silent as to comprising a scanning unit that scans the coherent light beam emitted by the coherent light source on the optical device, wherein the first diffusion region diffuses coherent light beam from the scanning unit to illuminate the first area, and the second diffusion region diffuses the coherent light beam from the scanning unit to display the predetermined information in the second area.
Kurashige teaches comprising a scanning unit that scans the coherent light beam emitted by the coherent light source on the optical device, wherein the first diffusion region diffuses coherent light beam from the scanning unit to illuminate the first area, and the second diffusion region diffuses the coherent light beam from the scanning unit to display the predetermined information in the second area (Fig. 1; ¶27).
Scanning units are routinely used in order to guide the light source from a remote location onto a desired optical target. A plethora of reasons can motivate its inclusion. For example, form factor concerns or constraints that force the light source to be distal from its optical target. More importantly, it can be used to vary the position of the incident light on the diffuser in order to produce a variety of images.
.

Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Orr and Kurashige as applied to claims 4 and 1 above, and further in view of Ma et al. US 2015/0130896 (“Ma”).
Re 6: Orr and Kurashige do not explicitly disclose comprising an event detection unit that detects an occurrence of a specific event, wherein the timing control unit controls the scanning timing of the coherent light beam in at least one of the first diffusion region and the second diffusion region when it is detected by the event detection unit that the specific event has occurred.

Ma teaches comprising an event detection unit (¶81) that detects an occurrence of a specific event, wherein the timing control unit controls the scanning timing of the coherent light beam in at least one of the first diffusion region and the second diffusion region when it is detected by the event detection unit that the specific event has occurred (¶80-82).
Using an event detection unit gives the device more flexibility in producing images. For example, it allows the unit to respond to a user’s input, giving the user greater control over the images perceived.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Orr and Kurashige with  Ma’s teachings in order to give the user greater control over the device.

Re 7-12: Orr and Kurashige do not explicitly disclose:
7
8: wherein the guidance display information comprises a route guidance information of a moving body.
9: wherein the route guidance information of a moving body comprises at least one of information indicating a traveling direction of the moving body and information indicating a direction in which traveling of the moving body is prohibited.
10: wherein the route guidance information of a moving body comprises at least one of information indicating a traveling direction of the moving body and information indicating a direction in which traveling of the moving body is prohibited.
11: wherein the information indicating a traveling direction of the moving body comprises information on an arrow indicating a traveling direction of the moving body.
12: wherein the information indicating a traveling direction of the moving body comprises information on an arrow indicating a traveling direction of the moving body.

Ma teaches (¶35):
7: wherein the guidance display information comprises a route guidance information of a moving body.
8: wherein the guidance display information comprises a route guidance information of a moving body.
9: wherein the route guidance information of a moving body comprises at least one of information indicating a traveling direction of the moving body and information indicating a direction in which traveling of the moving body is prohibited.
10: wherein the route guidance information of a moving body comprises at least one of information indicating a traveling direction of the moving body and information indicating a direction in which traveling of the moving body is prohibited.
11: wherein the information indicating a traveling direction of the moving body comprises information on an arrow indicating a traveling direction of the moving body.
12: wherein the information indicating a traveling direction of the moving body comprises information on an arrow indicating a traveling direction of the moving body.

Ma teaches a similar device which is integrated with a GPS and internet connected devices more broadly. A GPS is capable of providing route directions indicating which direction to head including where a user is forbidden from going. As stated above, Ishihara works with a computer and all the images described in these claims are capable of being interpreted and transmitted by a computer.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Orr and Kurashige with Ma’s teachings in order to provide a holographic display for a navigation route or, indeed, any computer-capable video or image.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875